COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00162-CR


CHRISTI THOMPSON                                                    APPELLANT

                                        V.

THE STATE OF TEXAS                                                        STATE


                                    ------------

      FROM COUNTY CRIMINAL COURT NO. 9 OF TARRANT COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Motion To Dismiss Appeal” and

“Appellants’ Motion To Expedite Issuance Of Mandate.” The motion complies

with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P. 42.2(a). No

decision of this court having been delivered before we received this motion, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).




      1
       See Tex. R. App. P. 47.4.
Upon agreement of the parties, the mandate will issue immediately.   See id.

18.1(c).



                                              PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT, and GARDNER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: June 30, 2011




                                 2